Citation Nr: 0611313	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hemorrhoids. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to a restoration of a 30 percent rating for 
the left knee chondromalacia patella from June 1, 2004.   

4.  Entitlement to a disability evaluation in excess of 30 
percent for a left knee traumatic chondromalacia patella, 
status post lateral release with instability of the patella 
and patellofemoral chondromalacia, and in excess of 10 
percent for degenerative arthritis of the left knee.  

5.  Entitlement to a restoration of a 50 percent rating for 
the service-connected right knee disability status post a 
tear of the medial meniscus, traumatic chondromalacia 
patella, and status post patellectomy from March 1, 2005.    

6.  Entitlement to a disability evaluation in excess of 40 
percent for the service-connected right knee disability 
status post a tear of the medial meniscus, traumatic 
chondromalacia patella, and status post patellectomy from 
July 8, 2002 to May 31, 2004; in excess of 50 percent from 
June 1, 2004 to February 28, 2005; and in excess of 30 
percent from March 1, 2005, to include entitlement to 
separate ratings for the right knee disability under 
Diagnostic Codes 5257 and 5010.       


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from June 1969 to July 
1971.      

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied entitlement to service connection for 
hemorrhoids and tinnitus, and from rating decisions dated in 
May 2003, December 2003, June 2004, and October 2004 which 
reduced the disability ratings assigned to the left and right 
knee disabilities.     

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge at a hearing at the RO.  A transcript of 
that hearing has been associated with the claims folder.  The 
veteran submitted additional pertinent evidence at the 
hearing with a waiver of consideration by the agency of 
original jurisdiction pursuant to 38 C.F.R. § 20.1304 (2005).    

The issues of entitlement to service connection for 
hemorrhoids and tinnitus; entitlement to a disability 
evaluation in excess of 30 percent for a left knee traumatic 
chondromalacia patella, status post lateral release with 
instability of the patella and patellofemoral chondromalacia 
and in excess of 10 percent for degenerative arthritis of the 
left knee; entitlement to a restoration of a 50 percent 
rating for the service-connected right knee disability status 
post a tear of the medial meniscus, traumatic chondromalacia 
patella, and status post patellectomy from March 1, 2005; and 
entitlement to a disability evaluation in excess of 40 
percent for the service-connected right knee disability 
status post a tear of the medial meniscus, traumatic 
chondromalacia patella, and status post patellectomy from 
July 8, 2002 to May 31, 2004; in excess of 50 percent from 
June 1, 2004; and in excess of 30 percent from March 1, 2005 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1995 rating decision, the RO assigned a 30 
percent disability evaluation to chondromalacia patella of 
the left knee under Diagnostic Codes 5299-5257 from May 31, 
1994.  

2.  In a May 2003 rating decision, the RO granted service 
connection for osteoarthritis of the left knee and assigned a 
separate 10 percent disability evaluation under Diagnostic 
Code 5010 from July 8, 2002.  

3.  The RO issued a rating decision in December 2003 
proposing to reduce the disability evaluation for the 
chondromalacia patella of the left knee under Diagnostic Code 
5257 from 30 percent to 10 percent.  

4.  In a June 2004 rating decision, the 30 percent rating for 
the service-connected chondromalacia patella of the left knee 
was reduced to 10 percent effective from June 1, 2004.  The 
RO recharacterized the service-connected left knee disability 
as left knee traumatic chondromalacia patella status post 
lateral release with instability of the patella and 
patellofemoral chondromalacia patella and degenerative 
arthritis.  The RO assigned a combined 20 percent rating to 
the left knee disability which was a combined evaluation of 
10 percent evaluation for arthritis under Diagnostic Code 
5010 and a 10 percent evaluation for chondromalacia patella 
under Diagnostic Code 5257.  

5.  The reduction of the disability evaluation for 
chondromalacia patella of the left knee from 30 percent to 10 
percent under Diagnostic Code 5257 was made without adherence 
to applicable adjudication standards as reflected in the 
pertinent law and regulations and the RO did not consider or 
discuss 38 C.F.R. § 3.344(a) and (b).  

6.  At the time of the June 2004 RO rating decision wherein 
the disability rating for the chondromalacia patella of the 
left knee was reduced, the preponderance of the evidence did 
not establish that the veteran's chondromalacia patella of 
the left knee had undergone a material improvement that was 
reasonably certain to be sustained under the ordinary 
conditions of life. 


CONCLUSIONS OF LAW

1.  The June 2004 rating decision, wherein the RO reduced the 
disability rating from 30 percent to 10 percent for 
chondromalacia patella of the left knee is void ab initio.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 
(2005). 
 
2.  Restoration of the 30 percent rating assigned to the 
chondromalacia patella of the left knee effective from June 
1, 2004 is warranted.  38 U.S.C.A. §§ 1155, 7104 (West 2002); 
38 C.F.R. § 3.344(a) and (b) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2005).  

In the present case, it does not appear that the veteran was 
provided proper VCAA notice for his restoration claims, and 
it does not appear that the veteran was notified of the 
pertinent law and regulations for rating reductions.  
However, in view of the Board's favorable decision in this 
appeal, consideration of the veteran's claims at this time 
does not prejudice the veteran.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).  Also, in light of the favorable decision, there 
can be no possibility of prejudice to the veteran under 
Dingess/Hartman v. Nicholson, Nos. 10-1917, 02-1506, 2006 WL 
519755 (U.S. Vet. App. Mar. 3, 2006).  

Legal Criteria

Rating Reductions

VA regulations provide that, where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2005).  In addition, the RO must notify 
the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e). 

38 C.F.R. § 3.344 provides that rating agencies will handle 
cases affected by change of medical findings or diagnosis, so 
as to produce the greatest degree of stability of disability 
evaluations consistent with the laws and VA regulations 
governing disability compensation and pension.  It is 
essential that the entire record of examination and the 
medical-industrial history be reviewed to ascertain whether 
the recent examination is full and complete, including all 
special examinations indicated as a result of general 
examination and the entire case history...Examinations less 
full and complete than those on which payments were 
authorized or continued will not be used as a basis of 
reduction.  Ratings on account of diseases subject to 
temporary or episodic improvement...will not be reduced on any 
one examination, except in those instances where all of the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated...Moreover, though 
material improvement in the physical or mental condition is 
clearly reflected the rating agency will consider whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of 
life...Rating boards encountering a change of diagnosis will 
exercise caution in the determination as to whether a change 
in diagnosis represents no more than a progression of an 
earlier diagnosis, an error in prior diagnosis or possibly a 
disease entity independent of the service-connected 
disability.  38 C.F.R. § 3.344(a). 

38 C.F.R. § 3.344(c) provides that § 3.344(a) and (b) apply 
to ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Therefore, reexaminations disclosing improvement, physical or 
mental, in these disabilities will warrant reduction in 
rating.  38 C.F.R. § 3.344 (c). 

The provisions of 38 C.F.R. § 3.344(a) have been interpreted 
as imposing four specific requirements on VA prior to a 
rating reduction: (1) VA must review "the entire record of 
examinations and the medical-industrial history . . . to 
ascertain whether the recent examination is full and 
complete;" (2) "[e]xaminations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction;" (3) "[r]atings on account 
of diseases subject to temporary and episodic improvement, 
e.g.,...asthma..., will not be reduced on any one examination, 
except in those instances where all the evidence of record 
clearly warrants the conclusion that sustained improvement 
has been demonstrated;" and (4) "[al]though material 
improvement in the physical or mental condition is clearly 
reflected, the rating agency will [consider] whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  
Brown v. Brown, 5 Vet. App. 413, 419 (1993) (quoting from 
38 C.F.R. § 3.344(a)).  

If the provisions of 38 C.F.R. § 3.344(a) and (b) are 
applicable, and a rating reduction fails to discuss those 
regulations, the reduction is void ab initio.  Brown v Brown, 
5 Vet. App. 413. 420 (1993) (holding that rating reduction 
was void ab initio where there was no discussion of whether 
the examination that served as the basis for the reduction 
was as full and complete as the examination that served as 
the basis for the grant). See also Kitchens v. Brown, 
7 Vet. App. 320 (1995).  In Greyzck v. West, 12 Vet. App. 288 
(1999), the Court of Appeals for Veterans Claims (Court) 
observed that the regulatory language in 38 C.F.R. § 3.344(a) 
had not changed since its adoption in February 1961 and, 
citing Brown and Kitchens, declared that it had consistently 
held that where VA reduces a disability rating without 
complying with applicable VA regulations, the reduction is 
void ab initio.  Id. at 292.
 
The applicable legal standard summarized in Sorakubo v. 
Principi, 16 Vet. App. 120 (2002) requires that in the case 
of a rating reduction, the record must establish that a 
rating reduction is warranted by a preponderance of the 
evidence and that the reduction was in compliance with 
38 C.F.R. § 3.344.  See Brown, 5 Vet. App. at 421.  



Rating Knee Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2005). 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under Diagnostic Code 5257, other impairment of the knee: a 
10 percent disability evaluation requires slight recurrent 
subluxation or lateral instability.  A 20 percent evaluation 
requires moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation requires severe 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2005).

Diagnostic Codes 5260 and 5261 are utilized to rate 
limitation of flexion and extension of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 (2005).  
Under Diagnostic Code 5260, limitation of flexion of the knee 
to 60 degrees warrants a noncompensable evaluation, 
limitation of flexion to 45 degrees warrants a 10 percent 
rating, limitation of flexion to 30 degrees warrants a 20 
percent evaluation and limitation of flexion to 15 degrees 
warrants a 30 percent evaluation, the highest schedular 
evaluation under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2005).

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a noncompensable evaluation, 
limitation of extension of the knee to 10 degrees warrants a 
10 percent evaluation, limitation of extension to 15 degrees 
warrants a 20 percent evaluation, and limitation of extension 
to 20 degrees warrants a 30 percent evaluation.  Limitation 
of extension of the knee to 30 degrees warrants a 40 percent 
evaluation and limitation of extension of the knee to 45 
degrees warrants a 50 percent evaluation, the highest 
schedular evaluation under this diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261. 

The Schedule provides that the normal range of motion of the 
knee is zero degrees on extension to 140 degrees on flexion.  
38 C.F.R. § 4.71, Plate II (2005).

Under Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2005).

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee could receive separate 
ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-
97 (1997).  General Counsel stated that since the plain terms 
of DC 5257 and 5003 suggest that those codes apply either to 
different disabilities or to different manifestations of the 
same disability, the evaluation of knee dysfunction under 
both codes would not amount to pyramiding under section 4.14.  
General Counsel further stated that a separate rating must be 
based on additional disability.  When a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  If the veteran does not at least meet the 
criteria for a zero-percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 

In VAOPGCPREC 9-98 (1998), the VA General Counsel further 
explained that, when a veteran has a knee disability 
evaluated under Diagnostic Code 5257, to warrant a separate 
rating for arthritis based on X-ray findings, the limitation 
of motion need not be compensable under Diagnostic Code 5260 
or Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004), the VA General Counsel held that 
when considering Diagnostic Codes 5260 and 5261 together with 
38 C.F.R. § 4.71, a veteran may receive a rating for 
limitation in flexion only, limitation of extension only, or 
separate ratings for limitations in both flexion and 
extension under Diagnostic Code 5260 (leg, limitation of 
flexion), and Diagnostic Code 5261 (leg, limitation of 
extension).  Where a veteran has both a limitation of 
flexion, and limitation of extension of the same leg, the 
limitations must be rated separately to adequately compensate 
for functional loss associated with injury to the leg. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  



Analysis

Rating Reduction: Left Knee Chondromalacia Patella

Procedural History and Factual Background

Service connection for chondromalacia of the left patella was 
granted in February 1979 and a 10 percent rating was assigned 
from November 15, 1978 under Diagnostic Code 5257.  The 10 
percent rating was assigned under Diagnostic Code 5257 based 
upon findings of knee pain, patellofemoral grating, and range 
of motion from zero percent to 35 degrees.  There was no 
evidence of arthritis of the left knee.  

Treatment records dated from the early 1980's to the 1990's 
show that the veteran continued to have complaints of pain 
and locking in the left knee.  Upon VA examination in 
February 1981, there were objective findings of tenderness of 
the patella.  In May 1981, there were objective findings of 
subluxation of the left patella.  Examination revealed 
generalized tenderness and mild subluxation of the left 
patella on flexion and extension.  The diagnosis was probable 
marked subluxation of the patella with chondromalacia 
patella.  The veteran underwent an arthroscopy and a lateral 
retinacular release of the left knee.  The Board notes that 
the 10 percent rating assigned from November 15, 1978 is 
protected since this rating has been in effect for over 20 
years.  See 38 C.F.R. § 3.951(b) (2005).  

In January 1982, examination revealed objective findings of 
mild crepitation of the left knee and swelling.  The examiner 
noted that the veteran had a 40 percent loss of function.  A 
March 1982 VA examination notes that the left patella was 
hypermobile and there was crepitus with motion.  These 
symptoms continued throughout the 1980's.  

Upon VA examination in August 1994, the veteran had full 
range of motion of the left knee.  Examination revealed that 
the patella was hypermobile.  There as tenderness at the 
medial joint line.  The diagnosis was recurrent 
dislocation/subluxation of the patella, status post lateral 
release on the left, and possible torn left medial meniscus.    

In March 1995, the RO assigned a 30 percent rating to the 
chondromalacia patella of the left knee from May 31, 1994 
under Diagnostic Code 5257.  The 30 percent rating was 
assigned based upon findings of a March 1995 VA examination 
report and a March 1995 evaluation by a private orthopedist.  
The March 1995 VA examination report revealed that there were 
objective findings of swelling of the left knee and diffuse 
tenderness.  Range of motion was 22 degrees to 86 degrees 
with pain.  Degenerative arthritis of the knee was diagnosed.  
The March 1995 evaluation by a private orthopedist revealed 
significant patellofemoral crepitation.  There was mild 
weakness of the quadriceps.  There was no evidence of 
instability.  The orthopedist noted that the veteran had 
significant residuals and functional loss in the left knee, 
and the veteran was a candidate for a left knee patellectomy.  
In the March 1995 rating decision, the RO indicated that the 
30 percent rating was assigned under Diagnostic Codes 5299-
5257 for worsening of the knee disability, significant 
limitation of motion of the left knee with painful motion in 
all directions, significant patellofemoral crepitus, and mild 
weakness in the quadriceps, which was analogous to severe 
impairment of the left knee.  
 
In July 2002, the veteran filed a claim for service 
connection for osteoarthritis of the knees.  In May 2003, 
service connection for osteoarthritis of the left knee was 
granted and a 10 percent rating was assigned under Diagnostic 
Code 5010 from July 8, 2002.  

In December 2003, the RO proposed to reduce the disability 
rating for the chondromalacia of the left knee from 30 
percent to 10 percent under Diagnostic Code 5257.  The 
December 2003 rating decision indicates that the reduction 
was based upon examinations in October 2002, February 2003, 
and May 2003.  The rating decision notes that upon the last 
examination [the May 2003 examination], there was "slight" 
instability of the left knee and X-ray findings of mild 
narrowing of the joint space.  The RO concluded that the 
evidence of record showed that this condition warranted a 10 
percent evaluation.  

In a June 2004 rating decision, the RO reduced the disability 
evaluation for chondromalacia of the left knee from 30 
percent to 10 percent under Diagnostic Code 5257 and 
continued the 10 percent rating for osteoarthritis under 
Diagnostic Code 5010; the combined rating for the left knee 
disability was 20 percent.  

Discussion

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Id.  In the present case, the 
requirements set forth in 38 C.F.R. § 3.105(e) (notice of the 
contemplated action and a 60 day period to present additional 
evidence) have been met.  

The 30 percent evaluation assigned to the chondromalacia 
patella of the left knee was in effect from May 31, 1994 to 
June 1, 2004.  Since the 30 percent evaluation was in effect 
for over five years when the rating reduction was proposed, 
the provisions of 38 C.F.R. § 3.344 (a) and (b) are 
applicable.

The December 2003 rating decision indicated that the 
reduction was based upon VA examinations in October 2002, 
February 2003, and May 2003.  However, the December 2003 
rating decision and the June 2004 rating decision which 
implemented the reduction only discussed the May 2003 VA 
examination.  In any event, the Board will consider whether 
the October 2002, February 2003 and May 2003 examinations 
were full and complete.  The February 2003 VA examination was 
not full and complete.  The report did not note any 
examination findings pertinent to the left knee except for x-
ray examination findings.  The October 2002 and May 2003 
examination reports note that the examiners reviewed the 
veteran's claims folder. The examination reports note all of 
the veteran's current complaints and contain findings needed 
to rate the knee disability in accordance with the rating 
criteria.  The examination reports noted the range of motion 
of the left knee and noted findings of instability, crepitus, 
fatigability, and lack of endurance.  The Board finds that 
the October 2002 and May 2003 examinations are more detailed 
than the March 1995 examination which served as the basis for 
the award of the 30 percent rating.  Thus, the Board 
concludes that the October 2002 and May 2003 examinations 
that served as the basis for the reduction were at least as 
thorough as that which served as the basis for the 30 percent 
evaluation for chondromalacia of the left knee.  

Chondromalacia patella is not listed in 38 C.F.R. § 3.344(a) 
among the examples of diseases subject to episodic 
improvement, and can be reduced on the basis of one 
examination.  Even though more than one examination was not 
required, the rating reduction was premised on two full and 
complete examinations in October 2002 and May 2003.    

The Board finds that the RO has satisfied the first three 
requirements for rating reductions.  See 38 C.F.R. 
§ 3.344(a); see also Brown; supra.  However, the Board finds 
that the RO did not satisfy the fourth requirement for rating 
reductions.  The RO did not discuss in the December 2003 and 
June 2004 rating decisions whether there was sustained 
material improvement in the left knee chondromalacia patella.  
In the December 2003 rating decision which proposed the 
rating reduction and in the June 2004 rating decision which 
implemented the rating reduction, the RO neither cited to nor 
discussed 38 C.F.R. § 3.344.  The RO did not establish by a 
preponderance of the evidence that there is material 
improvement in the chondromalacia patella of the left knee 
which is reasonably certain to be sustained under ordinary 
conditions of life.  See 38 C.F.R. § 3.344(a); Brown; supra.  
See also Sorakubo v. Principi, 16 Vet. App. 120 (2002) (in 
the case of a rating reduction, the record must establish 
that a rating reduction is warranted by a preponderance of 
the evidence and that the reduction was in compliance with 
38 C.F.R. § 3.344).  

Review of the entire record of examinations and medical 
history shows that the left knee chondromalacia patella has 
not materially improved since the 30 percent rating was 
assigned in March 1995.  As noted above, in March 1995, the 
RO assigned a 30 percent rating to the chondromalacia patella 
of the left knee from May 31, 1994 under Diagnostic Code 
5257.  The assignment of the 30 percent rating was based upon 
findings of a March 1995 VA examination report and a March 
1995 evaluation by a private orthopedist.  In the March 1995 
rating decision, the RO indicated that the 30 percent rating 
was assigned under Diagnostic Codes 5299-5257 for the 
worsening of the knee disability, significant limitation of 
motion of the left knee with painful motion in all 
directions, significant patellofemoral crepitus, and mild 
weakness in the quadriceps, which, the RO concluded, was 
analogous to severe impairment of the left knee.  
 
The medical evidence of record at the time of the March 1995 
rating decision also shows that the chondromalacia patella of 
the left knee was manifested by a hypermobile patella, 
subluxation of the patella, and findings of patellofemoral 
grating.  The medical evidence dated after March 1995 shows 
that the veteran continued to have pain, tenderness, and 
crepitus in the left knee and hypermobility of the left 
patella.  VA treatment records dated from December 1999 to 
August 2000 show that the veteran continued to have 
complaints of pain, occasional locking, and crepitus in the 
left knee.  

The RO proposed to reduce the 30 percent rating for 
chondromalacia patella of the left knee based upon the 
findings of the October 2002 and May 2003 VA examinations.  
The October 2002 VA examination report indicates that the 
veteran had increasing difficulty of the left knee over the 
years.  The veteran reported that the knee gave out and 
buckled.  He reported having severe pain in the morning and 
when he walked more than 100 to 200 yards.  Examination 
revealed marked crepitus.  The left patella was hypermobile 
and was quite painful when the patella shifted from side to 
side.  There was evidence of limitation of motion of the left 
knee; range of motion was from zero degrees to 135 degrees.  
The diagnosis was traumatic chondromalacia patella with 
recurrent subluxations/dislocations and persistent 
instability of the left patella.  In February 2003, 
osteoarthritis of the left knee was diagnosed.  The May 2003 
examination report indicates that the veteran reported that 
the left knee disability had worsened and he could do less 
activities since the October 2002 examination.  He reported 
complaints of swelling, pain, giving away, locking, 
fatigability, and lack of endurance in the left knee.  The 
veteran reported having severe pain during flare-ups.  
Medication alleviated the pain.  Examination revealed that 
the veteran had an antalgic gait.  There was slight 
instability of the left knee and slight crepitus.  Range of 
motion was from zero degrees to 110 degrees, with pain to 120 
degrees.  The diagnosis was chondromalacia patella of the 
left knee with pain and limitation of motion with instability 
of the patella and narrowing of the joint space.  The 
examiner indicated that the veteran had definite fatigability 
in the left knee and lack of endurance, and when the veteran 
had a flare-up, he would lose 10 to 15 degrees of function.  

The evidence shows that at the time of the rating reduction, 
the chondromalacia patella of the left knee continued to be 
manifested by the same symptoms (marked crepitus, recurrent 
subluxation/dislocation, hypermobile patella, and pain) that 
were noted upon examination in March 1995 and in the March 
1995 rating decision.  The evidence does not establish that 
these symptoms improved or that the left knee chondromalacia 
patella improved.  The RO noted in the December 2003 and June 
2004 rating decisions that the reduction to 10 percent under 
Diagnostic Code 5257 was based upon the finding of slight 
instability upon examination in May 2003.  The Board points 
out that instability, even slight, was not noted upon the VA 
examination or the private examination in March 1995.  The 
symptoms of instability of the left knee is a new symptom in 
addition to the left knee subluxation.  See the October 2002 
VA examination report.  The evidence of slight instability is 
not evidence of improvement but of additional symptomatology 
of the left knee.  

The Board acknowledges that the October 2002 and May 2003 VA 
examinations show an improvement of the range of motion of 
the left knee sine the March 1995 VA examination.  Upon 
examination in March 1995, range of motion was 22 degrees to 
86 degrees with pain.  Upon examination in October 2002, 
range of motion was zero degrees to 135 degrees.  Upon 
examination in May 2003, range of motion was zero degrees to 
110 degrees with a loss of 10 to 15 degrees upon flare-up.  
The Board notes that the separate rating assigned for left 
knee arthritis under Diagnostic Code 5010 contemplates 
limitation of motion of the left knee.  See VAOPGCPREC 23-97 
and VAOPGCPREC 9-98.  Therefore, the Board is not considering 
limitation of motion of the left knee when considering 
whether the rating reduction for the chondromalacia patella 
of the left knee under Diagnostic Code 5257 was proper.  

The medical evidence of record shows that the left knee 
chondromalacia patella worsened since the March 1995 
examination.  The May 2003 VA examination report indicates 
that the veteran had an antalgic gait; the March 1995 
examination report describes the veteran's gait as normal but 
gingerly.  The May 2003 examination report indicates that the 
veteran reported that the left knee disability had worsened 
and he could do less activities since the October 2002 
examination.  A January 2004 private medical examination 
report reveals that the veteran had significant crepitus.  
There was lateral subluxation of the patella with mild 
anterior instability.  Range of motion was -10 degrees on 
extension and 90 degrees of flexion.  The orthopedist opined 
that the veteran had significant patellofemoral arthritis of 
the left knee with subluxation and instability with 
consideration of the patellectomy of the left knee.  The 
orthopedist indicated that the condition had worsened.  

Based upon review of the record, the Board concludes that the 
evidence does not establish that the service-connected left 
knee chondromalacia patella underwent a material improvement 
that was reasonably certain to be sustained under the 
ordinary conditions of life.  Rather, the evidence 
establishes that the left knee traumatic chondromalacia 
patella status post lateral release with instability of the 
patella and patellofemoral chondromalacia patella continued 
to be manifested by severe pain, subluxation, hypermobility 
of the left patella, and crepitus.  The evidence of record 
shows that the symptoms and function of the left knee have 
worsened.  The medical evidence does not show sustained 
material improvement of the chondromalacia of the left knee.   

In the absence of evidence of sustained, material 
improvement, the rating for the veteran's left knee 
chondromalacia patella cannot be reduced.  38 C.F.R. 
§ 3.344(a).  Accordingly, the June 2004 rating reduction is 
void ab initio, and the 30 percent evaluation under 
Diagnostic Code 5257 for the veteran's chondromalacia patella 
of the left knee must be restored.


ORDER

The June 2004 rating decision, wherein the RO reduced the 
disability rating from 30 percent to 10 percent for 
chondromalacia patella of the left knee is void ab initio, 
and restoration of the 30 percent rating assigned to the 
chondromalacia patella of the left knee effective from June 
1, 2004 is warranted.  

REMAND

Service Connection for Hemorrhoids

The veteran contends that he has had hemorrhoids since 
service.  At the hearing before the Board in May 2005, the 
veteran stated that he used over the counter medications for 
hemorrhoids since the late 1960's or early 1970's.  There is 
medical evidence of current hemorrhoids.  The service medical 
records do not reflect a diagnosis of hemorrhoids.  However, 
upon VA examination in May 1972, 10 months after service 
separation, a small external hemorrhoid was detected upon 
examination.  The veteran's statement of continuity of 
symptomatology since service can serve to satisfy the 
requirement for competent evidence that the disability may be 
related to service.  See Duenas v. Principi, 18 Vet. App. 298 
(2004).  

The veteran also contends that the medications that he takes 
for the service-connected musculoskeletal disabilities 
aggravates the hemorrhoids.  At the hearing before the Board 
in May 2005, the veteran testified that he has been taking 
medication for the musculoskeletal disabilities for 35 years 
and the medications include Percocet, Percodan, and Vicodin.  
He contends that the medications cause constipation and loose 
stools which aggravate the hemorrhoids.  The veteran also 
contends that the hemorrhoids are aggravated by the service-
connected gastritis.  Secondary service connection may be 
granted for a disability, which is proximately due to, or the 
result of a service-connected disease or injury.  
38 C.F.R.§ 3.310(a) (2005).  The Court has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R.§ 3.310, and compensation is payable 
for that degree of aggravation for a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The VCAA duty to assist includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is necessary when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  An examination is needed to obtain a competent 
opinion as to whether the current hemorrhoids were incurred 
in or are related to service, are due to a service-connected 
disability, or are aggravated by a service-connected 
disability.  38 U.S.C.A. § 5103A(d).    

At the hearing before the Board in May 2005, the veteran 
reported that he currently received treatment for hemorrhoids 
at the Bedford VA medical facility.  He also reported seeking 
treatment for hemorrhoids at the Jamaica Plains VA medical 
facility in the 1970's.  Review of the record reveals that 
treatment records from the Bedford VA medical facility dated 
to May 2005 are associated with the claims folder.  It does 
not appear that VA made an attempt to obtain the treatment 
records from the Jamaica Plains VA medical facility.  VA has 
a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1)(a).   

Service Connection for Tinnitus

The veteran contends that he has tinnitus due to acoustic 
trauma sustained in service.  At the hearing before the Board 
in May 2005, the veteran stated that in service, he was 
exposed to weapons and the artillery range, and he spent a 
great deal of time near the helicopters.  He stated that he 
has had tinnitus since service.  The veteran submitted a 
medical statement dated in March 2003 by an audiologist which 
indicates that the veteran reported having "head noises" 
since service.  The audiologist stated that the veteran would 
have a trial with a tinnitus masker.  An examination is 
needed to obtain a competent opinion as to whether the 
current tinnitus is related to service.  38 U.S.C.A. 
§ 5103A(d); Duenas; supra.   



Increased Ratings for the Right Knee and Left Knee 
disabilities

In order to ensure full compliance with due process 
requirements and in order to comply with the VCAA duty to 
assist, the issues of entitlement to a disability evaluation 
in excess of 30 percent for a left knee traumatic 
chondromalacia patella, status post lateral release with 
instability of the patella and patellofemoral chondromalacia, 
and in excess of 10 percent for degenerative arthritis of the 
left knee; entitlement to a restoration of a 50 percent 
rating for the service-connected right knee disability status 
post a tear of the medial meniscus, traumatic chondromalacia 
patella, and status post patellectomy from March 1, 2005; and 
entitlement to a disability evaluation in excess of 40 
percent for the service-connected right knee disability 
status post a tear of the medial meniscus, traumatic 
chondromalacia patella, and status post patellectomy from 
July 8, 2002 to May 31, 2004, in excess of 30 percent from 
March 1, 2005, and in excess of 50 percent from June 1, 2004 
to February 28, 2005 must be remanded.   

Review of the record shows that the veteran did not receive 
proper VCAA notice for the increased rating claims and the 
claim for restoration of the 50 percent rating for the right 
knee disability from March 1, 2005.  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  See 
38 U.S.CA. § 5103(a); 38 C.F.R. §3.159(b); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Court in Dingess/Hartman holds 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  The RO/AMC should provide proper 
VCAA notice regarding the increased rating claims and for the 
restoration claim.  The VCAA notice letter for the 
restoration claim should include notice of the provisions of 
38 C.F.R. § 3.344.   

The record shows that the veteran filed a timely notice of 
disagreement with respect to the October 2004 rating decision 
which reduced the 50 percent disability rating for the right 
knee disability to 30 percent from March 1, 2005.  The 
veteran filed a timely notice of disagreement with the 
October 2004 rating decision in November 2004.  A statement 
of the case has not been issued.  The filing of a notice of 
disagreement initiates the appeal process.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  The Board is required to 
remand, rather than refer, this issue.  Id.

Another VA examination is needed in order to determine the 
current severity of the left and right knee disabilities.  
There is evidence that the service-connected knee 
disabilities have worsened since the last VA examinations.  
Regarding the left knee disability, a January 2004 private 
evaluation report indicates that the private orthopedist 
concluded that the knee disability had worsened.  The 
orthopedist indicated that the veteran had increased symptoms 
of catching, swelling, and giving away.  The orthopedist 
opined that the veteran had significant patellofemoral 
arthritis of the left knee with subluxation and instability, 
and the orthopedist indicated that the left knee had 
worsened.  Regarding the right knee, the evidence of record 
shows that the veteran underwent two right knee surgeries 
since the September 2004 VA examination.  Because of the 
evidence of worsening since the last examinations, new 
examinations are needed to determine the severity of the left 
and right knee disabilities.  Snuffer v. Gober, 10 Vet. App. 
400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected knee disabilities at the Northsuburban 
Orthopedic Associates and at the VA medical facility in 
Bedford.  Records and medical statements from these 
facilities dated up until May 2005 are associated with the 
claims folder.  The RO should make an attempt to the 
veteran's treatment records from these records dated from May 
2005.  VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1)(a).   
 
Accordingly, this case is remanded to the originating agency 
(OA) for the following action: 

1.  The OA should obtain all records of 
the veteran's treatment for hemorrhoids 
from the Bedford VA medical facility 
dated from May 2005 to present and from 
the Jamaica Plains medical facility dated 
from 1971 to present.  

The OA should obtain all records of the 
veteran's treatment for the left and 
right knee disabilities from the Bedford 
VA medical facility and the Northsuburban 
Orthopedic Associates dated from May 2005 
to present.  

2.  The veteran should be afforded VA 
examination to determine the etiology of 
the hemorrhoids.  The veteran's VA claims 
folder must be made available to the 
examiner for review in connection with 
the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the hemorrhoids first manifested during 
the veteran's period of service; are 
medically related to disease or injury in 
service; and were caused or aggravated 
(made permanently worse) by the service-
connected gastritis or the service-
connected musculoskeletal disabilities 
(to include whether the medications for 
these disabilities aggravates the 
hemorrhoids).  The examiner should 
provide a rationale for the opinion.

3.  The veteran should be afforded VA 
examination to determine the etiology of 
any current tinnitus.  The veteran's VA 
claims folder must be made available to 
the examiner for review in connection 
with the examination.  

The examiner should express an opinion as 
to whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran currently has tinnitus as the 
result of noise exposure during active 
duty, or otherwise due to disease or 
injury in service.  The examiner should 
provide a rationale for the opinion.

4.  The OA should send the veteran a 
VCAA-compliant letter.  Such notice 
should: 1) inform him of the information 
and evidence not of record that is 
necessary to substantiate his claim for 
increased ratings for the left and right 
knee disabilities and for the claim for 
restoration of the 50 percent rating for 
the right knee disability from March 1, 
2005; 2) inform him of the information 
and evidence that VA will seek to obtain 
on his behalf; 3) inform him of the 
information or evidence that he is 
expected to provide; and 4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim on 
appeal.  The VCAA notice should include 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).

5.  The veteran should be afforded an 
orthopedic examination to determine the 
nature, extent, and severity of the 
service-connected left knee and right 
knee disabilities.   

The veteran's VA claims folder  must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability in each knee, and if present, 
express an opinion as to the severity of 
such subluxation or lateral instability 
(slight, moderate, severe).  The examiner 
should report whether there is locking of 
the knees, and whether there are X-ray 
findings of arthritis.  
 
The examiner should report the range of 
motion of each knee in degrees.  The 
examiner should determine whether the 
knee disabilities are manifested by 
weakened movement, excess fatigability, 
or incoordination.  These determinations 
should be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

6.  The OA should issue a statement of 
the case for the issue of entitlement to 
a restoration of a 50 percent rating from 
March 1, 2005 for the right knee 
disability status post a tear of the 
medial meniscus, traumatic chondromalacia 
patella, and status post patellectomy.  
The statement of the case should contain 
all pertinet law and regulations for 
rating reductions including the 
provisions of 38 C.F.R. § 3.344.  The 
Board will further consider this issue 
only if the veteran submits a timely 
substantive appeal in response to the 
statement of the case.

7.  Then the OA should readjudicate the 
issues on appeal.  If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative.  
The case should then be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


